 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MICHAEL DAVIS,                                   CASE NO. C17-849-MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          ZHOU LIANG,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of Plaintiff’s Renewed Motion

18   for Default. (Dkt. No. 23.) The Motion is based, in part, upon the Declaration of Dana Vizzare

19   and exhibits attached thereto. However, it does not appear that any such declaration was filed in

20   connection with the Renewed Motion. Plaintiff is directed to review his Renewed Motion and

21   file any supplemental exhibits within three (3) days of the date of this Minute Order.

22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed October 15, 2018.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
